                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

VICTOR DE LA CRUZ,

          Plaintiff,

v.                                     Case No:   2:17-cv-688-FtM-29MRM

COMMISSIONER      OF       SOCIAL
SECURITY,

          Defendant.


                              OPINION AND ORDER

      This     matter    is   before    the   Court   on   consideration   of

Magistrate Judge Mac R. McCoy’s Report and Recommendation (Doc.

#20), filed on October 26, 2018, recommending that the Decision of

the Commissioner be affirmed.           No objections have been filed, and

the time to do so has expired.

     The Court reviews the Commissioner’s decision to determine if

it is supported by substantial evidence and based upon proper legal

standards.     Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158

(11th Cir. 2004)(citing Lewis v. Callahan, 125 F.3d 1436, 1439

(11th Cir. 1997)).       Substantial evidence is more than a scintilla

but less than a preponderance, and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.

Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005)(citing
Crawford,       363     F.3d   at    1158-59).             Even    if    the    evidence

preponderates against the Commissioner’s findings, the Court must

affirm    if    the     decision     reached     is    supported        by   substantial

evidence.        Crawford,     363    F.3d     at     1158-59     (citing      Martin   v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).                        The Court does

not decide facts anew, make credibility judgments, reweigh the

evidence, or substitute its judgment for that of the Commissioner.

Moore, 405 F.3d at 1211 (citing Bloodsworth v. Heckler, 703 F.2d

1233, 1239 (11th Cir. 1983)); Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005)(citing Phillips v. Barnhart, 357 F.3d 1232,

1240 n.8 (11th Cir. 2004)).            The Court reviews the Commissioner’s

conclusions of law under a de novo standard of review.                         Ingram v.

Comm’r    of    Soc.    Sec.   Admin.,    496       F.3d   1253,    1260     (11th     Cir.

2007)(citing Martin, 894 F.2d at 1529).

     After      an     independent    review,       the    Court    agrees      with    the

findings and recommendations in the Report and Recommendation.

     Accordingly, it is now

     ORDERED:

     1.        The Report and Recommendation (Doc. #20) is accepted and

adopted by the Court.

     2.        The Decision of the Commissioner of Social Security is

affirmed pursuant to sentence four of 42 U.S.C. § 405(g).




                                         - 2 -
     3.   The Clerk of the Court shall enter judgment accordingly

and close the file.

     DONE and ORDERED at Fort Myers, Florida, this    13th    day

of November, 2018.




Copies:
Hon. Mac R. McCoy
U.S. Magistrate Judge

Counsel of Record




                              - 3 -
